COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Jason Ryan Jackson v. The State of Texas

Appellate case number:      01-19-00657-CR

Trial court case number:    18-CR-0739

Trial court:                56th District Court of Galveston County

      Appellant’s court-appointed counsel has filed a brief concluding that the
above-referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744 (1967).
Appellant’s counsel has also filed a motion to withdraw. See id.; In re Schulman, 252
S.W.3d 403, 406–08 (Tex. Crim. App. 2008).
        Although appellant’s counsel has filed a purported Anders brief, the “Conclusion
and Prayer for Relief” portion of the brief states: “Appellant respectfully asks that the
judgment of the trial court be reversed and that a judgment of acquittal be entered or in the
alternative that [a]ppellant’s sentence be set aside and for such other and further relief to
which [a]ppellant may be justly entitled.” Such a request for relief is inconsistent with
Anders procedures for frivolous appeals. See Jeffery v. State, 903 S.W.2d 776, 779–80 &
n.5 (Tex. App.—Dallas 1995, no pet.) (“The usual prayer this Court sees in Anders briefs
is that we reverse the trial court’s judgment and render judgment of acquittal or remand for
a new trial. Such a prayer is inconsistent with appellate counsel’s brief that the appeal is
frivolous.”); see also Buford v. State, No. 07-06-0160-CR, 2006 WL 3327848, at *1 (Tex.
App.—Amarillo Nov. 16, 2006, order) (not designated for publication) (abating case after
court notified appointed counsel that prayer for relief requesting verdict be reversed was
inconsistent with counsel’s certification of no reversible error). “The correct prayer in an
Anders brief is that the appellate court grant counsel’s motion to withdraw.” See Jeffery,
903 S.W.2d at 780.
       Accordingly, we direct appellant’s appointed counsel, Greg Russell, to file with the
Clerk of this Court within 14 days of the date of this order an amended brief that includes
a prayer consistent with Anders procedures. See Schulman, 252 S.W.3d at 408; see also
Anders v. State, No. 07-11-00149-CR, 2011 WL 3568949, at *1 (Tex. App.—Amarillo
Aug. 15, 2011, order) (not designated for publication) (appointed counsel filed amended
Anders brief correcting prayer for relief).
      It is so ORDERED.


Judge’s signature:          /s Julie Countiss
                           Acting individually

Date: March 17, 2020